Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks 
Claims 1 – 12 are pending. Claims 1 and 7 have been amended. 
Status of Claim Rejections
Rejection of claims 1 and 7 have been amended as necessitated by amendment. Rejections of claims 2 – 6 and 8 – 12 are maintained. Claims 1 and 7 have been rejected under 112b for an indefinite limitation. 
Response to Arguments 
This response is responsive to applicant’s remarks filed 10/27/2020.
First, the applicant states that the rejection of claims 1 and 5 under Nakamura should be withdrawn in light of the newly amended limitation, “an upper case being coupled to a lower case at a coupled position”. It is further explained that this is because the citation in examiner’s first action for an upper and lower half of the package (51) of Nakamura is not sufficient in teaching the limitations of the upper and lower case of the instant application. Specifically, the deficiency claimed is that since the package does not exists as two separate pieces that come together at a coupled position it does not teach the claimed limitation. 
The examiner finds this argument persuasive as the current embodiment of Nakamura having a case (package (51)) not consisting of two pieces does not allow for the joining by a coupling position. This is sufficient to overcome the previous 102 rejection under Nakamura.
Next, regarding claim 2, the applicant states that Koji does not teach a “wall extending from a top plate” of component case (200). Then, since Koji does not teach the “wall” as recited 
The examiner agrees that Koji does not teach a wall extending from a top plate. Following, Koji does not teach the limitation of claim 1 for the positional relationship between “a wall” and “a coupled position.” However, the examiner does not agree that the amended claim is allowable over Nakamura and Koji. Further explanation is laid out in the rejections below.  
	Finally regarding claim 7, applicant argues that Nakamura nor Koji alone or in combination teach “coupling an upper case to a lower case at a coupled position” as recited in the newly amended claim 7.
	The examiner disagrees that Koji does not teach a coupled position. The component case (200) and the stack case (100) are integrated together, and the area where this occurs is a coupled position. Further explanation is laid out in the rejections below.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
coupled position” is first introduced as the location where the upper and lower case are coupled, the coupled position is initially taken to mean the area occupied by the flanged pieces (104)(301)[fig. 4] as that is the area in which the fastening bolts (302) are located. The language of an “upper side” to this area then does not make sense as the substrates (14)(13) are attached to a top plate (101) of the upper case (10) [fig. 4]. For the purpose of examination it is assumed that the applicant is referring to the upper case. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 & 5 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Nakamura, JP2011119095A (see machine translation)(see original document for figures).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura, JP2011119095A (see machine translation)(see original document for figures) as applied to claim 1 above, and further in view of Koji, JP2017152286A (see machine translation)(see original document for figures).


Regarding claim 1, A power supply unit comprising (fuel cell system)[0001]:
a lower case (lower half of package (51) below the first chamber (61))[fig. 1] in which a fuel cell (fuel cell (4))[fig. 1]or a battery is accommodated; and
an upper case (upper half of package (51) containing the first chamber (61))[fig. 1] containing substrates (power supply circuit (1) and controller (2))[fig. 1][0048] that are mounted to an inner side of the upper case (disposed in first chamber)[0044], electronic components being implemented on the substrates (sensor)[0048], the upper case being coupled to the lower case at a couple position (the upper and lower portions of the package having the same outer walls (51a)(51b)),
wherein a wall (partition wall (52)) extending from a top plate (outer wall (51a))[fig. 1] of the upper case (upper half of package (51) containing the first chamber (61))[fig. 1] is provided between a side plate (outer wall (51b))[fig. 1] of the upper case and the substrates (power supply circuit (1) and controller (2))[fig. 1][0048], and 
the substrates (power supply circuit (1) and controller (2))[fig. 1][0048]  and the wall being mounted on an upper side of the coupled position (disposed in first chamber)[0044]
	Nakamura does not teach a coupled position wherein the upper and lower case are coupled. 
	Koji teaches a power supply unit of an upper and lower case (component case (200) and stack case (100)) joined together at a coupled position (opening (202) closed by the side surface (108))[0020]. Further, Koji teaches that the spatial relationship allowed by having an upper case (component case (200)) with a coupled position (area closed by side surface (108)) to the lower case (stack case (100)) as shown in [fig. 1] allows for the components (high voltage components 
	Then it would have been obvious to one skilled in the art at the time of filing to combine the fuel cell package of Nakamura with the two piece case structure with coupled position of Koji to suppress the impact of fuel cell expansion and contraction on sensitive electric components. 
	
Regarding claim 2, Nakamura teaches the power supply unit according to claim.
Nakamura does not teach wherein reactors are disposed on an opposite side of the substrates from the wall.
Koji teaches the reactors for a fuel cell unit with a top case (component case (200)) and a lower case (stack case (100)) wherein the reactors (reactors as the high voltage component (210d)) and the other high voltage components (210c)(210e)(210b) are disposed in an upper portion of the case while the fuel cell is in the lower case. Positioning of the reactor in relation to the substrate with regard to the wall is seen as an obvious matter of design choice as a rearrangement of parts [MPEP 2144.04 (c)]
Then it would have been obvious to one skilled in the art at the time of filing to combine the fuel cell system with the reactor disposed in the top part of the case as in Koji rearranged in the manner of invention.

Regarding claim 3, Nakamura with combined technical features of Koji teach the power supply unit according to claim 2.

Then it would have been obvious to one skilled in the art at the time of filing to combine the fuel cell system with the reactor disposed in the top part of the case as in Koji rearranged in the manner of invention.

Regarding claim 4, Nakamura with combined technical features of Koji teach the power supply unit according to claim 2.
Further, Koji does not explicitly teach wherein the reactors are mounted to the top plate, and cables extending from the reactors are fixed to a side plate of the upper case. However, placement of the reactor on the top plate is seen as a noncritical design factor. Positioning of the reactor on the upper plate is seen as an obvious matter of design choice as a rearrangement of parts [MPEP 2144.04 (c)].
Nakamura teaches running wiring (44)[fig. 1][0046] along the side wall of the case (package (51)). Placement of wiring is also seen as a noncritical design factor. Positioning of the wiring on a side plate of the upper case as in Nakamura is seen as an obvious matter of design choice as a rearrangement of parts [MPEP 2144.04 (c)].



Regarding claim 5, Nakamura with combined features of Koji teaches the power supply unit according to claim 1, 
Further, Nakamura teaches wherein the wall (partition wall (52)) is integrally formed with the upper case (outer wall (51a))[fig. 1].

Regarding claim 8, Nakamura teaches the manufacturing method of the power supply unit according to claim 7.
Nakamura does not teach wherein reactors are disposed on an opposite side of the substrates from the wall.
Koji teaches the reactors for a fuel cell unit with a top case (component case (200)) and a lower case (stack case (100)) wherein the reactors (reactors as the high voltage component (210d)) and the other high voltage components (210c)(210e)(210b) are disposed in an upper portion of the case while the fuel cell is in the lower case. Positioning of the reactor in relation to the substrate with regard to the wall is seen as an obvious matter of design choice as a rearrangement of parts [MPEP 2144.04 (c)]
Then it would have been obvious to one skilled in the art at the time of filing to combine the fuel cell system with the reactor disposed in the top part of the case as in Koji rearranged in the manner of invention.

Regarding claim 9, Nakamura with combine technical features of Koji teach the manufacturing method of the power supply unit according to claim 8. 
Further Koji does not explicitly teach wherein a terminal base is mounted to the top plate at a position between the substrates and the reactors, and conductors extending from the reactors are connected to the terminal base. However, the terminal base of the reactor structure is necessarily present in the fuel cell unit of Koji, and the placement of which is seen as a noncritical design factor. Positioning of the terminal base in relation to the substrate with regard to the reactor is seen as an obvious matter of design choice as a rearrangement of parts [MPEP 2144.04 (c)]
Then it would have been obvious to one skilled in the art at the time of filing to combine the fuel cell system with the reactor disposed in the top part of the case as in Koji rearranged in the manner of invention.

Regarding claim 10, Nakamura with combined technical features of Koji teach the manufacturing method of the power supply unit according to claim 8.
Further, Koji does not explicitly teach wherein the reactors are mounted to the top plate, and cables extending from the reactors are fixed to a side plate of the upper case. However, placement of the reactor on the top plate is seen as a noncritical design factor. Positioning of the reactor on the upper plate is seen as an obvious matter of design choice as a rearrangement of parts [MPEP 2144.04 (c)].
Nakamura teaches running wiring (44)[fig. 1][0046] along the side wall of the case (package (51)). Placement of wiring is also seen as a noncritical design factor. Positioning of the 
Then it would have been obvious to one skilled in the art at the time of filing to combine the fuel cell system with the reactor disposed in the top part of the case as in Koji rearranged in the manner of invention.

Claim 6,7,11, and 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura, JP2011119095A.

Regarding claim 6, Nakamura with features of Koji teaches the power supply unit according to claim 1.
Nakamura does not explicitly teach wherein the wall is formed by a sheet member made of resin. However it is a known design choice in the art to replace materials with lighter alternatives in attempt to lower the weight of the battery. Plastic and other lightweight resin materials are common construction materials in the art. 
Then it would have been obvious to one skilled in the art at the time of filing to combine the partition wall with the obvious design choice of a lightweight resin material common in the art to reduce the weight of the fuel cell system of Nakamura. 

Regarding claim 7, Nakamura with features of Koji teaches A manufacturing method of a power supply unit comprising (fuel cell system)[0001]:
a lower case (lower half of package (51) below the first chamber (61))[fig. 1] in which a fuel cell (fuel cell (4))[fig. 1]or a battery is accommodated; and
at a coupled position (the upper and lower portions of the package having the same outer walls (51a)(51b)),
wherein a wall (partition wall (52)) extending from a top plate (outer wall (51a))[fig. 1] of the upper case (upper half of package (51) containing the first chamber (61))[fig. 1] is provided between a side plate (outer wall (51b))[fig. 1] of the upper case and the substrates (power supply circuit (1) and controller (2))[fig. 1][0048], 
the substrates (power supply circuit (1) and controller (2))[fig. 1][0048]  and the wall being mounted on an upper side of the coupled position (disposed in first chamber)[0044]
	Nakamura does not teach a coupled position wherein the upper and lower case are coupled. 
	Koji teaches a power supply unit of an upper and lower case (component case (200) and stack case (100)) joined together at a coupled position (opening (202) closed by the side surface (108))[0020]. Further, Koji teaches that the spatial relationship allowed by having an upper case (component case (200)) with a coupled position (area closed by side surface (108)) to the lower case (stack case (100)) as shown in [fig. 1] allows for the components (high voltage components (210a)(210b)) to be protected from the influence of the expansion and contraction of the fuel cell stack (110))[0007][0008].
	Then it would have been obvious to one skilled in the art at the time of filing to combine the fuel cell package of Nakamura with the two piece case structure with coupled position of 
Nakamura nor Koji does not explicitly state the manufacturing method comprising: holding the upper case with the inner side of the upper case facing upward, and fixing the substrates to the upper case; turning over the upper case in a height direction after the upper case gets through a state in which the wall is located over the substrates; and coupling the upper case to the lower case at the coupled postion
However, the method is seen as an obvious result of the product being made. 
It would have been obvious to one skilled in the art at the time of filing arrive at the steps of the method of making the power supply system above without undue experimentation and with a reasonable expectation of success.

Regarding claim 11, Nakamura with features of Koji teaches the manufacturing method of the power supply unit according to claim 7
Further, Nakamura teaches wherein the wall (partition wall (52)) is integrally formed with the upper case (outer wall (51a))[fig. 1].

Regarding claim 12, Nakamura with features of Koji teaches the manufacturing method of the power supply unit according to claim 7.
Nakamura does not explicitly teach wherein the wall is formed by a sheet member made of resin. However it is a known design choice in the art to replace materials with lighter alternatives in attempt to lower the weight of the battery. Plastic and other lightweight resin materials are common construction materials in the art. 
. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PATRICK MARSHALL GREENE/Examiner, Art Unit 1724                                                                                                                                                                                                         
/SARAH A. SLIFKA/Primary Examiner, Art Unit 1796